WARREN, J.,
dissenting.
I agree with the majority’s analysis of probable cause. Probable cause, however, is not enough to support a warrantless search. Even if the information the officers received from the informant, coupled with their observations, was sufficient to furnish an objective basis for believing that there was evidence of a crime on defendant’s premises, the officers were not relieved of their duty to obtain a warrant.
To justify entry onto private property to seize evidence without a warrant, even assuming probable cause, the state carries the burden to show exigent circumstances. State v. Olson, 287 Or 157, 598 P2d 670 (1979). The majority finds exigency in the “officers’ observations plus all of the commotion and obvious police presence at that time.” 69 Or App at 216. That is where we part company. I do not believe that the officers’ observations of garbage bags being transported “back and forth [sic] between the rear of the house and somewhere towards the [immobile] camper and automobiles at the front of the house” justifies a conclusion that the purported “1000 pounds of marijuana” would disappear during an attempt to secure a valid warrant. The only exigent circumstances were *221created by the police officers’ Keystone Cops activities. No doubt, after the comical conduct described by Judge Buttler, defendant was aware of the presence of the police and scurried to cover up the evidence of his crime, but officers who choose to act without a warrant cannot create their own exigent circumstances and avoid the need to obtain a warrant by calling defendant’s attention to the fact that his criminal activity has been discovered. State v. Kelgard, 40 Or App 205, 209, 594 P2d 1271, rev den 287 Or 507 (1979); see also State v. Fondren, 285 Or 361, 367, 591 P2d 1374 (1979). Although in this case it does not appear that the officers intentionally “blew their cover” as an excuse to avoid the warrant requirement, scenarios can easily be imagined in which that could occur.
The majority’s opinion concedes that the officers could have waited outside while attempting to secure a telephone search warrant and, if anyone had attempted to drive out, they could have stopped him. They dismiss this alternative as inappropriate “second-guessing,” but I find it to be straight forward compliance with the law. Warrantless searches are per se unreasonable. Because I find no exigent circumstances justifying the warrantless search, I dissent. The evidence should be suppressed.